19-01111-scc    Doc 27     Filed 10/03/19    Entered 10/03/19 12:18:22     Main Document
                                            Pg 1 of 4


   UNITED STATES BANKRUPTCY COURT
   SOUTHERN DISTRICT OF NEW YORK

   KOPELMAN & KOPELMAN LLP                                 Case No. 19-10132-SCC
   90 Main Street, Suite 205
   Hackensack, New Jersey 07601                            Chapter 7
   Telephone: (201)489-5500
   Fax: (201)489-7755                                      Judge:
   Michael S. Kopelman, Esq., (MK 6104)
   Attorney for Defendants

   In Re:
                                                           Adv. Proc. No.19-01111
   IN SOOK STERLING
                                                           Hearing Date:
                         Debtor.


   STRATEGIC FUNDING SOURCE, INC.,

                         Plaintiff,
   v.

   IN SOOK STERLING, MTK 38 INC. and
   JAY ENTERTAINMENT CORP.

                         Defendants.



         ANSWER TO CROSSCLAIM OF JAY ENTERTAINMENT CORP.
                        AND JURY DEMAND

        Defendant, In Sook Sterling, by way of answer to the Crossclaim of Jay

Entertainment Corp. (“JEC”) states as follows:

                          ANSWER TO ALL CROSS-CLAIMS

        Defendant denies having sufficient knowledge to form a belief as to the allegations
19-01111-scc    Doc 27     Filed 10/03/19    Entered 10/03/19 12:18:22    Main Document
                                            Pg 2 of 4




contained in the answer to all crossclaims and leave JEC to its proofs.

                      CROSSCLAIMS AGAINST DEFENDANTS,
                       IN SOOK STERLING AND MTK 38, INC.

                                      JURISDICTION

       1.      Defendant denies the allegations contained in ¶ 1 of the crossclaims.

                         FACTS COMMON TO ALL COUNTS

       2.      Defendant admits the allegations contained in ¶ 2 of the crossclaims.

       3.      Defendant denies the allegations contained in ¶ 3 of the crossclaims.

       4.      Defendant denies having sufficient knowledge to form a belief as to the

allegations contained in ¶ 4 of the crossclaims and leaves JEC to its proofs.

       5.      Defendant denies having sufficient knowledge to form a belief as to the

allegations contained in ¶ 5 of the crossclaims and leaves JEC to its proofs.

       6.      Defendant denies having sufficient knowledge to form a belief as to the

allegations contained in ¶ 6 of the crossclaims and leaves JEC to its proofs.

       7.      Defendant denies having sufficient knowledge to form a belief as to the

allegations contained in ¶ 7 of the crossclaims and leaves JEC to its proofs.

       8.      Defendant denies the allegations contained in ¶ 8 of the crossclaims.

       9.      Defendant denies the allegations contained in ¶ 9 of the crossclaims.

                                 FIRST COUNT
                      (Common Law Defense and Indemnification)

       10.     Defendant repeats and incorporates her responses to paragraphs 1 through 9

above as if set forth at length herein.
                                              2
19-01111-scc    Doc 27     Filed 10/03/19     Entered 10/03/19 12:18:22   Main Document
                                             Pg 3 of 4




       11.     Defendant denies having sufficient knowledge to form a belief as to the

allegations contained in ¶ 11 of the crossclaims and leaves JEC to its proofs.

       12.     Defendant denies having sufficient knowledge to form a belief as to the

allegations contained in ¶ 12 of the crossclaims and leaves JEC to its proofs.

                                    SECOND COUNT
                                   (Unjust Enrichment)

       13.     Defendant repeats and incorporates her responses to paragraphs 1 through

12 above as if set forth at length herein.

       14.     Defendant denies the allegations contained in ¶ 14 of the crossclaims.

       15.     Defendant denies having sufficient knowledge to form a belief as to the

allegations contained in ¶ 15 of the crossclaims and leaves JEC to its proofs.

       16.     Defendant denies having sufficient knowledge to form a belief as to the

allegations contained in ¶ 16 of the crossclaims and leaves JEC to its proofs.

       17.     Defendant denies the allegations contained in ¶ 17 of the crossclaims.

       18.     Defendant denies the allegations contained in ¶ 18 of the crossclaims.

                              FIRST SEPARATE DEFENSE

       The crossclaims of Jay Entertainment Corp. against In Sook Sterling fail to state a

claim upon which relief can be granted.

                            SECOND SEPARATE DEFENSE

       The alleged crossclaims of Jay Entertainment Corp. against In Sook Sterling arose

pre-petition. Jay Entertainment Corp. has failed to file an exception to discharge pursuant

                                               3
19-01111-scc   Doc 27    Filed 10/03/19    Entered 10/03/19 12:18:22    Main Document
                                          Pg 4 of 4




to 11 U.S.C. § 523 or an objection to discharge pursuant to 11 U.S.C. § 727. Therefore,

Jay Entertainment Corp’s cross claims against In Sook Sterling are barred.

                                   JURY DEMAND

      In Sook Sterling hereby demands trial by jury with respect to crossclaims of Jay

Entertainment Corp.

      WHEREFORE, Defendant In Sook Sterling demands judgment dismissing JEC’s

crossclaims.

                                                KOPELMAN & KOPELMAN LLP
                                                Attorneys for In Sook Sterling

                                                      /s/ Michael S. Kopelman
                                                By: Michael S. Kopelman, Esq.
Dated: October 3, 2019




                                            4
